Citation Nr: 1500202	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-43 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2012, the Veteran provided testimony before the undersigned at a Travel Board hearing in Nashville, Tennessee; a transcript of that hearing is of record.

In a March 2013 decision, the Board remanded the claims of service connection for bilateral hearing loss, a right foot disability, and a left foot disability for further development.  Subsequently, in a September 2014 rating decision, the RO granted service connection for right ear hearing loss.

The issues of entitlement to service connection for a right foot disability and a left foot disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran reports acoustic trauma exposure during service in Vietnam, where he served in a transportation unit and had duty offloading cargo ships.  He specifically reports an incident in which a forklift battery exploded close to him.  In a lay statement of record, L.C., who reported that he served with the Veteran in Vietnam, confirmed the Veteran's assignment with a unit that did stevedore work in Qui Non and at a supply depot in Quang Tri Province.  The Veteran attributes his current bilateral hearing loss to the explosion of the forklift battery during service. 




On service entrance examination in April 1967, audiometric results were as follows (ASA converted to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
35
x
40
LEFT
30
15
20
x
30

On the service discharge examination in July 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
x
10
LEFT
10
10
10
x
10

A VA audiological examination in April 2009 found mild to profound sensorineural hearing loss of the right ear, and moderate to profound sensorineural hearing loss of the left ear.  The examiner discounted the Veteran's report of the forklift battery explosion since it was not documented in his service treatment records.  In opining that the Veteran's current bilateral hearing loss was less likely as not related to noise exposure during service, the examiner noted that hearing impairment was noted at the Veteran's induction into service and that hearing levels were within normal limits at separation from service. 

As noted in the previous remand, the VA audiologist's discounting of the Veteran's credible report of the inservice forklift battery explosion, coupled with his lack of discussion of the reliability of the abnormal induction examination audiological readings in light of the normal separation examination readings, rendered the April 2009 VA examination inadequate. 



Pursuant to a Board remand, another VA audiological examination was conducted in June 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
70
75
LEFT
40
40
5
75
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.

The examiner diagnosed sensorineural hearing loss in both ears.  The examiner stated that the Veteran had normal hearing in the left ear upon enlistment and at separation.  She also noted the mild right ear hearing loss at enlistment which apparently "resolved" as he had normal hearing in the right ear at separation.  The examiner noted that the mild hearing loss in the right ear at enlistment may reflect a temporary threshold shift due to cerumen or middle ear effusion, from equipment calibration, or from a noisy test environment.  The examiner stated that it was less likely as not that the Veteran's current hearing loss is a result of his military service bilaterally; the examiner did not mention the battery explosion during service.  The examiner went on to state that right ear hearing loss preexisted service and was aggravated beyond normal progression during service, while left ear hearing loss did not preexist service.

In light of the June 2013 VA audiologist's opinion, the RO granted service connection for right ear hearing loss in a September 2014 rating decision.  The Board had previously granted service connection for tinnitus in its March 2013 decision.

The results of the June 2013 audiogram reflect more than one auditory threshold greater than 40 decibels for the left ear; therefore, the Veteran has a left ear hearing impairment disability for VA purposes.  38 C.F.R. § 3.385.  

The June 2013 VA examiner's opinion is flawed as it fails to discuss the in-service battery explosion.  Significantly, it appears to rely on the lack of a showing of hearing loss by VA standards on the service separation examination, which is inconsistent with the law.  

The absence of documented hearing loss, as defined by VA, while in service, is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a hearing loss disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Here, service connection has been granted for right ear hearing loss and for tinnitus.  The June 2013 audiologist's opinion that resulted in the grant of service connection for right ear hearing loss stated that right ear hearing loss shown at enlistment had "resolved" and that no hearing loss was shown in either ear at separation, but also that right ear hearing loss preexisted service and was aggravated beyond normal progression during service.  This opinion is logically deficient, yet one must conclude from it that there was sufficient acoustic trauma during service to result in aggravation of right ear hearing loss.  As the readings for both ears were identical at separation from service, the Board finds no basis for concluding that the current left ear hearing loss should not be attributed to service as well.

Resolving any doubt in the Veteran's favor, there is no reason to distinguish the etiology of the Veteran's left ear hearing loss from that of the right ear hearing loss and tinnitus, both of which have been determined to be attributable to service.  As service connection has been previously granted for right ear hearing loss and for tinnitus, service connection for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.  

REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran contends that he suffered an injury to his right foot when he stepped on a stick in a hole in Vietnam.  He reports that he had a cut that was stitched at that time, and that he has experienced problems with numbness in that foot since the injury.  He also reports that he suffered an injury to his left foot in Vietnam when a ricocheting bullet hit his foot.  He reports ongoing problems with the left foot since service. 

The Board previously remanded the case for the Veteran to be provided with a VA examination to determine whether he has a current disability of either foot that could be associated with his reported inservice injuries.  

A VA examination was conducted in June 2013.  The examiner noted a history of status post laceration to right arch in 1967.  There was current X-ray evidence of degenerative changes of the right foot and/or a small calcaneal spur on the right.  The examiner stated that the current foot disability was less likely than not incurred in or caused by the claimed inservice injury because there was no documentation of diagnosis or treatment for a foot condition while on active duty found in the service treatment records.  It is unclear from the opinion whether there is a current disability associated with the laceration of the right arch in service, as the examiner did not specifically address this question.

The Veteran is competent to report suffering injuries to his feet during service in Vietnam, and the lack of supporting documentation of such injuries is not dispositive on the question of whether such injuries occurred.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The examiner's bare conclusion that a current right foot disability is not attributable to an inservice injury because there is no documentation of such injury in the service treatment records is insufficient for rating purposes.  Further, the examiner failed to discuss the Veteran's history of a reported left foot injury in service at all, and did not provide a diagnosis of any left foot disability or even discuss the Veteran's current complaints related to his left foot.  Such failures render the opinion inadequate. See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently diagnosed disability of the right foot or left foot, to include its potential relationship to service.  The entire claim file must be reviewed by the examiner.  

The examiner is to specifically address the nature of the Veteran's reported inservice right and left foot injuries, his specific current complaints related to each foot, and the nature of any current disability of each foot.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left or right foot disability had its onset in or is otherwise attributable to service. 


The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claims.  If either benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


